Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I in the reply filed on 03/15/2022 is acknowledged.  The traversal is on the grounds that applicant believes the light outcoupling compound of claim 1 makes a technical contribution over the prior art.  This is not found persuasive because as discussed in the rejection of claim 1 below Zhou teaches a compound in HT40 and HT42 that in view of Shin as discussed in the rejection below makes the claimed compound obvious.
The requirement is still deemed proper and is therefore made FINAL.

Claim4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/15/2022.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et. Al. (CN 108558874 A hereinafter Zhou) and further in view of Shin et. Al. (US 20190181354 A1 hereinafter Shin).

	Regarding claim 1, Zhou teaches in molecule HT40 or HT42 with associated text a light out-coupling material (the material is used in an OLED and so would be capable of acting as a light out-coupling material) comprising the following general structural formula: 

    PNG
    media_image1.png
    280
    400
    media_image1.png
    Greyscale
 
or

    PNG
    media_image2.png
    254
    400
    media_image2.png
    Greyscale

wherein a group R1 and a group R2 each comprises one of an aromatic group (see molecule above HT40 or HT42 from page 22 or for example).  
	Zhou does not specify the following general structural formula: 
    PNG
    media_image3.png
    77
    326
    media_image3.png
    Greyscale
 
as the molecule of Zhou differs in that the naphthalene molecule has a different orientation with respect to the phenanthroline.

	Shin teaches in paragraphs [0012]-[0014] a molecule (paragraph [0012]) 
    PNG
    media_image4.png
    120
    187
    media_image4.png
    Greyscale
similar to that of Zhou wherein a naphthalene molecule is arranged with respect to a phenanthroline similarly to that of Zhou or a naphthalene molecule is arranged with respect to a phenanthroline similarly to the claimed molecule (paragraph [0114])

    PNG
    media_image5.png
    77
    215
    media_image5.png
    Greyscale


 
    PNG
    media_image3.png
    77
    326
    media_image3.png
    Greyscale
 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Naphthalene arrangement of Shin into the general formula of Zhou because one of ordinary skill in the art at the time of the invention would have been motivated to look to analogous art teaching alternative suitable or useful arrangements for the naphthalene molecule, art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

	Regarding claim 2, Zhou teaches the optical out-coupling material according to claim 1.

    PNG
    media_image6.png
    522
    670
    media_image6.png
    Greyscale
 Page 2 of 7Appl. No. 16/625,322 Amdt. dated March 15, 2022 Reply to Office Action of February 2, 2022 
    PNG
    media_image7.png
    145
    646
    media_image7.png
    Greyscale
, however Zhou teaches R1 comprises HT42

    PNG
    media_image8.png
    109
    125
    media_image8.png
    Greyscale

and that this is an example of a general formula (page 10, paragraph [0010])

    PNG
    media_image9.png
    172
    133
    media_image9.png
    Greyscale

where Z3 and Z4 can be C1 alkyl so that Zhou envisions making R2 (page 10 paragraph [0011])

    PNG
    media_image10.png
    121
    136
    media_image10.png
    Greyscale

as claimed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the claimed molecule as envisioned by Zhou in the general formula of Zhou because it would have been obvious to one of ordinary skill in the art, in view of the teachings of Zhou, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S., 82 USPQ2d 1385 (2007).




Regarding claim 3, Zhou teaches the optical out-coupling material according to claim 1 wherein the group R2 comprises

    PNG
    media_image11.png
    49
    79
    media_image11.png
    Greyscale
.
(see R2 in molecule HT40 above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.